Citation Nr: 1426271	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 

THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.

(The issues of entitlement to service connection for a left knee disorder, a right knee disorder, an unspecified joint disorder and a neurologic disorder, are the subject of a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from October 1981 to August 1984 and with the Air Force Reserve from November 1996 to July 2007, with active duty from November 1996 to March 1998, August 1998 to July 2000 and from February 2002 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 60 percent. 

In January 2011, the Veteran attended a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.  

In February 2012, this matter was previously before the Board and remanded for additional development.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's education claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following the February 2012 Board decision, the RO appears to have associated the Veteran's service personnel and treatment records with the education file.  However, in the March 2013 supplemental statement of the case, the RO denies the Veteran's claim based on new evidence from the Department of Defense that is not associated with the record.  

Furthermore, the Board notes that the two education folders appear to only include records that have been added to the Veteran's education file since the February 2012 Board remand.  Original records referenced in the February 2012 Board remand (such as the original RO decision/statement of the case) are not associated with these two education folders.  Additionally, although the Veteran's claims folders for his disability claims are also associated with the education folders, those folders also do not include the above records.  

The issuance of a final Board decision addressing the claim on appeal prior to further action to secure these pertinent records would prejudice the Veteran, and the Board therefore finds that an additional remand is necessary to ensure that pertinent records, if possible, are obtained.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take the necessary steps to locate: (i) pertinent, missing education file records from prior to the February 2012 Board remand and (ii) the new Department of Defense evidence referenced in the March 2013 supplemental statement of the case.  All records obtained pursuant to these efforts must be included securely with the file.  If these records cannot be obtained, a formal finding concerning their unavailability must be included with the file.

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim.   If the determination remains unfavorable, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond to it before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



